DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-7, 10-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,680,710 (Lantz et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-7, 10-17 and 20 of the instant application are encompassed by claims 1-20 of US Patent No. 10,680,710 (Lantz et al).
Instant Application No. 17/867,858 (Claim 1)
US Patent No. 10,680,710 (Claims 1, 2 and 9)
         A method comprising:
         identifying, by one or more processors, a plurality of time periods of a time cycle during which fades of a communication link between a first communication device and a second communication device have previously occurred;

          A method for reacquiring a communication link between a first communication device and a second communication device, the method comprising: 
          receiving, by one or more processors of the first communication device, historical data related to the first communication device and an environment surrounding the first communication device;
           determining, by the one or more processors, one or more trends in the historical data related to fading of the communication link;
          determining, by the one or more processors based on the one or more trends, a predicted location of the second communication device;
          wherein the determining the one or more trends includes determining a given trend by: identifying a given time period during a given cycle where fades occur more often than in other time periods (i.e., see Claims 1, 2 and 9 of US Patent No. 10,680,710); and
        determining a characteristic of environmental data or physical data from the historical data that corresponds with the given time period;

          determining, by the one or more processors, a first time period of the plurality of time periods during which fades occurred more often than during other ones of the plurality of time periods;

         wherein the one or more processors are configured to determine the one or more trends according to: an identification of a given time period during a given cycle where fades occur more often than in other time periods (i.e., see Claims 1, 2 and 9 of US Patent No. 10,680,710); 
       
         determining, by the one or more processors, one or more environmental factors associated with the first time period;


         a determination of a characteristic of environmental data or physical data from the historical data that corresponds with the given time period (i.e., see Claims 1, 2 and 9 of US Patent No. 10,680,710);

          determining, by the one or more processors, a trend based on the determined first time period and the determined one or more environmental factors; and

           determining, by the one or more processors, one or more trends in the historical data related to fading of the communication link;
          wherein the determining the one or more trends includes determining a given trend by: identifying a given time period during a given cycle where fades occur more often than in other time periods 
        determining a characteristic of environmental data or physical data from the historical data that corresponds with the given time period (i.e., see Claims 1, 2 and 9 of US Patent No. 10,680,710); and

          performing, by the one or more processors, a search for the communication link using the trend.

        determining, by the one or more processors based on the one or more trends, a starting time and an initial search direction for a search for the communication link, wherein the initial search direction is determined based on the predicted location of the second communication device (i.e., see Claims 1, 2 and 9 of US Patent No. 10,680,710).

 
	Regarding claim 2, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include humidity (i.e., see Claims 8-12 of US Patent No. 10,680,710).
	Regarding claim 3, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include fog (i.e., see Claims 8-12 of US Patent No. 10,680,710).
Regarding claim 4, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include temperature (i.e., see Claims 8-12 of US Patent No. 10,680,710).
Regarding claim 5, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include a wind pattern (i.e., see Claims 8-12 of US Patent No. 10,680,710).
Regarding claim 6, as similarly described above, Lantz et al discloses further comprising receiving, by the one or more processors, historical data related to the first communication device and an environment encompassing the first communication device (i.e., see Claims 1-3 and 8-12 of US Patent No. 10,680,710).
Regarding claim 7, as similarly described above, Lantz et al discloses wherein the historical data includes physical data related to a status of the first communication device (i.e., see Claims 1-3 and 8-12 of US Patent No. 10,680,710).
	Regarding claim 10, as similarly described above, Lantz et al discloses a method comprising:
identifying, by one or more processors, a plurality of time periods of a time cycle during which fades of a communication link between a first communication device and a second communication device have previously occurred;
determining, by the one or more processors, one or more characteristics associated with a predetermined amount of time before at least one of the fades;
determining, by the one or more processors, a trend based on the determined one or more characteristics; and
performing, by the one or more processors, a search for the communication link using the trend (i.e., see Claims 1-3, 7, 9 and 10 of US Patent No. 10,680,710).
Regarding claim 11, as similarly described above, Lantz et al discloses wherein the one or more characteristics include one or more environmental factors (i.e., see Claims 1-3 and 8-12 of US Patent No. 10,680,710).
Regarding claim 12, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include humidity (i.e., see Claims 1-3 and 8-12 of US Patent No. 10,680,710).	
Regarding claim 13, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include fog (i.e., see Claims 1-3 and 8-12 of US Patent No. 10,680,710).
Regarding claim 14, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include temperature (i.e., see Claims 1-3 and 8-12 of US Patent No. 10,680,710).
Regarding claim 15, as similarly described above, Lantz et al discloses
wherein the one or more environmental factors include wind patterns (i.e., see Claims 1-3 and 8-12 of US Patent No. 10,680,710).
Regarding claim 16, as similarly described above, Lantz et al discloses wherein the one or more characteristics include one or more physical factors (i.e., see Claims 1-3 and 8-12 of US Patent No. 10,680,710).
Regarding claim 17, as similarly described above, Lantz et al discloses a method comprising:
identifying, by one or more processors, a plurality of time periods of a time cycle during which fades of a communication link between a first communication device and a second communication device have previously occurred:
identifying, by the one or more processors, a set of factors associated with at least one of the fades;
determining, by the one or more processors, a trend based on an amount of fluctuation of at least one of dynamic range or signal power associated with the at least one fade over time and further based on the determined set of factors; and
performing, by the one or more processors, a search for the communication link using the trend (i.e., see Claims 1-3 and 7-11 of US Patent No. 10,680,710).
Regarding claim 20, as similarly described above, Lantz et al discloses wherein the determined set of factors includes at least one of fog or rain (i.e., see Claims 1-3 and 8-12 of US Patent No. 10,680,710).

4.	Claims 1-7, 10-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,841,008 (Lantz et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-7, 10-17 and 20 of the instant application are encompassed by claims 1-20 of US Patent No. 10,841,008 (Lantz et al).
Instant Application No. 17/867,858 (Claim 1)
US Patent No. 10,841,008 (Claims 1, 5 and 8-12)
         A method comprising:
         identifying, by one or more processors, a plurality of time periods of a time cycle during which fades of a communication link between a first communication device and a second communication device have previously occurred;

          A method for reacquiring a communication link between a first communication device and a second communication device, the method comprising: 
          receiving, by one or more processors of the first communication device, historical data related to the first communication device and an environment surrounding the first communication device;
           determining, by the one or more processors, one or more trends in the historical data related to fading of the communication link;
          
          wherein the determining the one or more trends includes determining a given trend by: identifying a given time period during a given cycle where fades occur more often than in other time periods (i.e., see Claims 8-12 of US Patent No. 10,841,008); and
        determining a characteristic of environmental data or physical data from the historical data that corresponds with the given time period (i.e., see Claims 8-12 of US Patent No. 10,841,008);

          determining, by the one or more processors, a first time period of the plurality of time periods during which fades occurred more often than during other ones of the plurality of time periods;

         wherein the one or more processors are configured to determine the one or more trends according to: an identification of a given time period during a given cycle where fades occur more often than in other time periods (i.e., see Claims 1, 5 and 8-12 of US Patent No. 10,841,008); 
       
         determining, by the one or more processors, one or more environmental factors associated with the first time period;


         a determination of a characteristic of environmental data or physical data from the historical data that corresponds with the given time period (i.e., see Claims 8-12 of US Patent No. 10,841,008);

          determining, by the one or more processors, a trend based on the determined first time period and the determined one or more environmental factors; and

           determining, by the one or more processors, one or more trends in the historical data related to fading of the communication link;
          wherein the determining the one or more trends includes determining a given trend by: identifying a given time period during a given cycle where fades occur more often than in other time periods 
        determining a characteristic of environmental data or physical data from the historical data that corresponds with the given time period (i.e., see Claims 8-12 of US Patent No. 10,841,008); and

          performing, by the one or more processors, a search for the communication link using the trend.

        Determine, based on the one or more trends, settings for a search for the communication link (i.e., see Claims 8-12 of US Patent No. 10,841,008).

 
	Regarding claim 2, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include humidity (i.e., see Claims 8-12 of US Patent No. 10,841,008).
	Regarding claim 3, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include fog (i.e., see Claims 8-12 of US Patent No. 10,841,008).
Regarding claim 4, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include temperature (i.e., see Claims 8-12 of US Patent No. 10,841,008).
Regarding claim 5, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include a wind pattern (i.e., see Claims 8-12 of US Patent No. 10,841,008).
Regarding claim 6, as similarly described above, Lantz et al discloses further comprising receiving, by the one or more processors, historical data related to the first communication device and an environment encompassing the first communication device (i.e., see Claims 1-3 and 8-12 of US Patent No. 10,841,008).
Regarding claim 7, as similarly described above, Lantz et al discloses wherein the historical data includes physical data related to a status of the first communication device (i.e., see Claims 1-3 and 8-12 of US Patent No. 10,680,710).
	Regarding claim 10, as similarly described above, Lantz et al discloses a method comprising:
identifying, by one or more processors, a plurality of time periods of a time cycle during which fades of a communication link between a first communication device and a second communication device have previously occurred;
determining, by the one or more processors, one or more characteristics associated with a predetermined amount of time before at least one of the fades;
determining, by the one or more processors, a trend based on the determined one or more characteristics; and
performing, by the one or more processors, a search for the communication link using the trend (i.e., see Claims 1, 5 and 8-12 of US Patent No. 10,841,008).
Regarding claim 11, as similarly described above, Lantz et al discloses wherein the one or more characteristics include one or more environmental factors (i.e., see Claims 8-12 of US Patent No. 10,841,008).
Regarding claim 12, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include humidity (i.e., see Claims 8-12 of US Patent No. 10,841,008).	
Regarding claim 13, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include fog (i.e., see Claims 8-12 of US Patent No. 10,841,008).
Regarding claim 14, as similarly described above, Lantz et al discloses wherein the one or more environmental factors include temperature (i.e., see Claims 8-12 of US Patent No. 10,841,008).
Regarding claim 15, as similarly described above, Lantz et al discloses
wherein the one or more environmental factors include wind patterns (i.e., see Claims 8-12 of US Patent No. 10,841,008).
Regarding claim 16, as similarly described above, Lantz et al discloses wherein the one or more characteristics include one or more physical factors (i.e., see Claims 1, 5 and 8-12 of US Patent No. 10,841,008).
Regarding claim 17, as similarly described above, Lantz et al discloses a method comprising:
identifying, by one or more processors, a plurality of time periods of a time cycle during which fades of a communication link between a first communication device and a second communication device have previously occurred:
identifying, by the one or more processors, a set of factors associated with at least one of the fades;
determining, by the one or more processors, a trend based on an amount of fluctuation of at least one of dynamic range or signal power associated with the at least one fade over time and further based on the determined set of factors; and
performing, by the one or more processors, a search for the communication link using the trend (i.e., see Claims 1, 5 and 8-12 of US Patent No. 10,841,008).
Regarding claim 20, as similarly described above, Lantz et al discloses wherein the determined set of factors includes at least one of fog or rain (i.e., see Claims  8-12 of US Patent No. 10,841,008).

Allowable Subject Matter
5.	Claims 8, 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.       Claims 1-20 are allowed (if overcome the double patenting above).

7.        The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowable because Dimmler et al (Pub. No.: US 2003/0067657 cited by applicant) and Cunningham et al (Pub. No.: US 2007/0031151 cited by applicant), takes alone or in combination, fails to teach
identifying, by one or more processors, a plurality of time periods of a time cycle during which fades of a communication link between a first communication device and a second communication device have previously occurred; determining, by the one or more processors, a first time period of the plurality of time periods during which fades occurred more often than during other ones of the plurality of time periods; determining, by the one or more processors, one or more environmental factors associated with the first time period; determining, by the one or more processors, a trend based on the determined first time period and the determined one or more environmental factors; and performing, by the one or more processors, a search for the communication link using the trend.
Claims 10-16 are allowable because Dimmler et al (Pub. No.: US 2003/0067657 cited by applicant) and Cunningham et al (Pub. No.: US 2007/0031151 cited by applicant), takes alone or in combination, fails to teach
identifying, by one or more processors, a plurality of time periods of a time cycle during which fades of a communication link between a first communication device and a second communication device have previously occurred; determining, by the one or more processors, one or more characteristics associated with a predetermined amount of time before at least one of the fades;
determining, by the one or more processors, a trend based on the determined one or more characteristics; and performing, by the one or more processors, a search for the communication link using the trend.
Claims 17-20 are allowable because Dimmler et al (Pub. No.: US 2003/0067657 cited by applicant) and Cunningham et al (Pub. No.: US 2007/0031151 cited by applicant), takes alone or in combination, fails to teach
identifying, by one or more processors, a plurality of tme periods of a time cycle during which fades of a communication link between a first communication device and a second communication device have previously occurred; identifying, by the one or more processors, a set of factors associated with at least one of the fades; determining, by the one or more processors, a trend based on an amount of fluctuation of at least one of dynamic range or signal power associated with the at least one fade over time and further based on the determined set of factors; and performing, by the one or more processors, a search for the communication link using the trend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                          Conclusion
8.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dimmler et al (Pub. No.: US 2003/0067657 cited by applicant) discloses laser communication system.
Cunningham et al (Pub. No.: US 2007/0031151 cited by applicant) discloses laser communication.


9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636